Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 3/16/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 6/16/22.
The application has been amended as follows: 
Claim 1. (AMEND) A vehicle lighting apparatus comprising: a lamp unit configured to radiate light in a forward direction of a host vehicle; a camera device configured to take a picture of a scene in front of the vehicle; and a control unit configured to control distribution of light radiated from said lamp unit, wherein, said control unit isobtaining road sign information on a road sign posted ahead of said host vehicle based on said picture taken by said camera device; based on the obtained road sign information, determining whether said road sign represents a start point of a specific area, and determining whether said road sign represents an end point of said specific area; determining whether said host vehicle is traveling in said specific area based on whether said road sign information indicates the start point or the end point of said specific area; and controlling said distribution of light radiated from said lamp unit in such a manner that a light distribution pattern by said lamp unit matches a specific light distribution pattern for said specific area, when it is determined that said host vehicle is traveling in said specific area.
Allowable Subject Matter
Claims 1, 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 1 requires, inter alia, a control unit to control distribution of light radiated from a lamp unit, the control unit obtaining road sign information on a road sign posted ahead of said host vehicle based on said picture taken by said camera device; based on the obtained road sign information, determining whether said road sign represents a start point of a specific area, and determining whether said road sign represents an end point of said specific area; determining whether said host vehicle is traveling in said specific area based on whether said road sign information indicates the start point or the end point of said specific area; and controlling said distribution of light radiated from said lamp unit in such a manner that a light distribution pattern by said lamp unit matches a specific light distribution pattern for said specific area, when it is determined that said host vehicle is traveling in said specific area.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation. 
In particular, the closest prior art combination of the record, LIKEN (capable of detecting road signs) in view of MURAMATSU (capable of using the road signs to determine the specific area), teaches a control unit that is capable of being configured to perform the claimed functions but fails to teach the explicit claimed functions (determining whether said host vehicle is traveling in said specific area based on whether said road sign information indicates the start point or the end point of said specific area). 
Dependent claims 3-7 are allowed at least for their dependencies on allowable independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875